OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05646 New Century Portfolios (Exact name of registrant as specified in charter) 100 William Street, Suite 200Wellesley, Massachusetts (Address of principal executive offices) (Zip code) Nicole M. Tremblay, Esq. Weston Financial Group, Inc.100 William StreetWellesley, Massachusetts 02481 (Name and address of agent for service) Registrant's telephone number, including area code:(781) 235-7055 Date of fiscal year end:October 31, 2011 Date of reporting period: July 31, 2011 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. NEW CENTURY CAPITAL PORTFOLIO SCHEDULE OF INVESTMENTS July 31, 2011 (Unaudited) INVESTMENT COMPANIES - 99.7% Shares Value Large-Cap Funds - 47.3% Amana Trust Income $ American Funds AMCAP - Class A Brown Advisory Growth Equity - Institutional Shares (b) Fairholme Fidelity Capital Appreciation iShares Russell 1000 Value Index (a) iShares S&P 500 Growth Index (a) iShares S&P 500 Index (a) iShares S&P 500 Value Index (a) Morgan Stanley Institutional Fund, Inc. - Opportunity Portfolio - Class P (b) Nuveen Tradewinds Value Opportunities - I Shares Putnam Equity Income - Class Y Vanguard 500 Index - Investor Shares Wells Fargo Advantage Growth - Administrator Class (b) Sector Funds - 17.0% Fidelity Select Utilities Growth iShares Dow Jones U.S. Energy Sector Index (a) iShares S&P North American Natural Resources Index (a) PowerShares Dynamic Biotechnology & Genome (a) (b) PowerShares Dynamic Pharmaceuticals (a) SPDR Gold Trust (a) (b) (c) International Funds - 16.1% First Eagle Global - Class A Harding, Loevner International Equity - Institutional Class iShares MSCI EAFE Index (a) iShares MSCI EAFE Value Index (a) iShares MSCI Emerging Markets Index (a) Janus Global Select - T Shares Oppenheimer Developing Markets - Class Y Shares Mid-Cap Funds - 11.4% iShares S&P MidCap 400 Growth Index (a) iShares S&P MidCap 400 Value Index (a) Ivy Mid Cap Growth - Class I Shares (b) SPDR S&P MidCap rust (a) Small-Cap Funds - 7.9% iShares S&P SmallCap 600 Growth Index (a) iShares S&P SmallCap 600 Value Index (a) Total Investment Companies(Cost$73,480,813) $ NEW CENTURY CAPITAL PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 0.6% Shares Value Invesco STIT-STIC Prime Portfolio (The)- Institutional Class, 0.019% (d) (Cost $554,330) $ Total Investments at Value - 100.3% (Cost $74,035,143) $ Liabilities in Excess of Other Assets-(0.3%) ) Net Assets - 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Variable rate security.The rate shown is the 7-day effective yield as of July 31, 2011. See accompanying notes to Schedules of Investments. NEW CENTURY BALANCED PORTFOLIO SCHEDULE OF INVESTMENTS July 31, 2011 (Unaudited) INVESTMENT COMPANIES - 98.1% Shares Value Sector Funds - 21.3% Consumer Staples Select Sector SPDR (a) $ Fidelity Select Utilities Growth iShares Dow Jones U.S. Energy Sector Index (a) iShares S&P North American Natural Resources Index (a) PowerShares Dynamic Biotechnology & Genome (a) (b) PowerShares Dynamic Food & Beverage (a) PowerShares Dynamic Pharmaceuticals (a) SPDR Gold Trust (a) (b) (c) Large-Cap Funds - 15.7% American Funds AMCAP - Class A iShares Russell 1000 Growth Index (a) iShares Russell 1000 Value Index (a) iShares S&P 500 Index (a) Wells Fargo Advantage Growth - Investor Class (b) Government/Corporate Bond Funds - 12.9% Loomis Sayles Bond - Institutional Class PIMCO Unconstrained Bond - Institutional Class Rydex Inverse Government Long Bond Strategy - Investor Class (b) Vanguard Intermediate-Term Investment-Grade - Admiral Shares Worldwide Bond Funds - 11.8% Loomis Sayles Global Bond - Institutional Class Templeton Global Bond - Class A International Funds - 11.7% First Eagle Global - Class A Harding, Loevner International Equity - Institutional Class iShares MSCI EAFE Index (a) Mid-Cap Funds - 7.0% iShares S&P MidCap 400 Value Index (a) SPDR S&P MidCap rust (a) High Quality Bond Funds - 5.9% Calvert Social Investment - Class I Dodge & Cox Income Small-Cap Funds - 5.4% iShares S&P SmallCap 600 Growth Index (a) iShares S&P SmallCap 600 Value Index (a) High Yield Bond Funds - 4.4% Loomis Sayles Institutional High Income NEW CENTURY BALANCED PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) INVESTMENT COMPANIES - 98.1% (Continued) Shares Value Convertible Bond Funds - 2.0% Calamos Convertible - Class I $ Total Investment Companies(Cost$53,177,268) $ MONEY MARKET FUNDS - 2.0% Shares Value Invesco STIT-STIC Prime Portfolio (The)- Institutional Class, 0.019% (d) (Cost $1,329,743) $ Total Investments at Value - 100.1% (Cost $54,507,011) $ Liabilities in Excess of Other Assets-(0.1%) ) Net Assets - 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Variable rate security.The rate shown is the 7-day effective yield as of July 31, 2011. See accompanying notes to Schedules of Investments. NEW CENTURY OPPORTUNISTIC PORTFOLIO SCHEDULE OF INVESTMENTS July 31, 2011 (Unaudited) INVESTMENT COMPANIES - 96.7% Shares Value Large-Cap Funds - 35.5% iShares S&P 500 Growth Index (a) $ iShares S&P 500 Value Index (a) Vanguard Growth ETF (a) Wells Fargo Advantage Growth - Administrator Class (b) Sector Funds - 27.0% iShares Dow Jones U.S. Energy Sector Index (a) iShares S&P North American Natural Resources Index (a) PowerShares Dynamic Biotechnology & Genome (a) (b) PowerShares Dynamic Pharmaceuticals (a) SPDR Gold Trust (a) (b) (c) Technology Select Sector SPDR (a) International Funds - 14.8% iShares MSCI Emerging Markets Index (a) Janus Overseas - T Shares Oppenheimer Developing Markets - Class Y Shares Mid-Cap Funds - 12.3% Meridian Growth SPDR S&P MidCap rust (a) Small-Cap Funds - 7.1% Gabelli Small Cap Growth - Class I (b) iShares S&P SmallCap 600 Growth Index (a) Total Investment Companies(Cost$10,795,371) $ MONEY MARKET FUNDS - 3.4% Shares Value Invesco STIT-STIC Prime Portfolio (The)- Institutional Class, 0.019% (d) (Cost $490,737) $ Total Investments at Value - 100.1% (Cost $11,286,108) $ Liabilities in Excess of Other Assets-(0.1%) ) Net Assets - 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Variable rate security.The rate shown is the 7-day effective yield as of July 31, 2011. See accompanying notes to Schedules of Investments. NEW CENTURY INTERNATIONAL PORTFOLIO SCHEDULE OF INVESTMENTS July 31, 2011 (Unaudited) INVESTMENT COMPANIES - 96.3% Shares Value Europe Funds - 25.6% Franklin Mutual European - Class A $ iShares MSCI Germany Index (a) iShares MSCI Sweden Index (a) iShares MSCI Switzerland Index (a) iShares MSCI United Kingdom Index (a) Vanguard European Stock ETF (a) Diversified Funds - 24.2% Columbia Acorn International Select - Class A Harding, Loevner International Equity - Institutional Class iShares MSCI EAFE Growth Index (a) iShares MSCI EAFE Index (a) iShares MSCI EAFE Value Index (a) iShares S&P Global Energy Sector Index (a) iShares S&P Global Infrastructure Index (a) iShares S&P Global Materials Index (a) Janus Overseas - T Shares Templeton Institutional Funds - Foreign Smaller Companies Series Asia/Pacific Funds - 21.8% Fidelity Japan iShares FTSE/Xinhua China 25 Index (a) iShares MSCI Australia Index (a) iShares MSCI Japan Index (a) iShares MSCI Pacific ex-Japan Index (a) Matthews Pacific Tiger - Class I ProShares Ultra MSCI Japan (a) (b) Americas Funds - 19.3% Fidelity Canada iShares MSCI Canada Index (a) iShares MSCI Mexico Investable Market Index (a) iShares S&P Latin America 40 Index (a) Emerging Market Funds - 5.4% iShares MSCI Emerging Markets Index (a) Vanguard Emerging Markets Stock Index (a) Total Investment Companies(Cost$45,934,912) $ NEW CENTURY INTERNATIONAL PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 3.7% Shares Value Invesco STIT-STIC Prime Portfolio (The)- Institutional Class, 0.019% (c) (Cost $2,610,529) $ Total Investments at Value - 100.0% (Cost $48,545,441) $ Liabilities in Excess of Other Assets-(0.0%) ) Net Assets - 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) Variable rate security.The rate shown is the 7-day effective yield as of July 31, 2011. See accompanying notes to Schedules of Investments. NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO SCHEDULE OF INVESTMENTS July 31, 2011 (Unaudited) INVESTMENT COMPANIES - 95.2% Shares Value Global Macro Funds - 17.8% BlackRock Global Allocation - Class A $ First Eagle Global - Class A Ivy Asset Strategy - Class A Mutual Global Discovery - Class Z ProShares UltraShort Euro (a) (b) WisdomTree Japan Hedged Equity (a) Arbitrage Funds - 15.7% Arbitrage - Class I Calamos Market Neutral Income - Class A Merger (b) Long/Short Equity Funds - 15.0% CGM Focus (b) Marketfield Schwab Hedged Equity - Select Shares (b) TFS Market Neutral (b) Wasatch-1st Source Long/Short Asset Allocation Funds - 14.8% Berwyn Income Calamos Strategic Total Return (d) FPA Crescent Greenspring Leuthold Core Investment Oakmark Equity and Income - Class I Natural Resources Funds - 9.6% Highbridge Dynamic Commodities Strategy - Select Class (b) Market Vectors Gold Miners ETF (a) Petroleum & Resources Corporation (d) PIMCO Commodity Real Return Strategy - Class A PowerShares Water Resources Portfolio (a) RS Global Natural Resources - Class A (b) SPDR Gold Trust (a) (b) (c) SteelPath MLP Select 40 - Institutional Class (b) Vanguard Precious Metals and Mining - Investor Shares Real Estate Funds - 7.7% ING Global Real Estate - Class I Invesco Real Estate - Class A Third Avenue Real Estate Value High Yield/Fixed Income Funds - 7.0% Eaton Vance Global Macro Absolute Return - I Shares Forward Long/Short Credit Analysis - Institutional Class Loomis Sayles Institutional High Income Templeton Global Bond - Class A Deep Value/Distressed Securities Funds - 4.7% Fairholme NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) INVESTMENT COMPANIES - 95.2% (Continued) Shares Value Deep Value/Distressed Securities Funds - 4.7% (Continued) Royce Value Trust, Inc. (d) $ Third Avenue Value Option Hedged Funds - 2.9% Gateway - Class A Total Investment Companies(Cost$102,391,050) $ STRUCTURED NOTES - 3.2% Par Value Value Credit Suisse, Buffered Accelerated Return Equity Security Linked Note,due04/05/2012 (b) $ $ Deutsche Bank AG, S&P Plus Tracker Note Linked to the S&P 500 Total Return Index and the DB Equity Mean Reversion Alpha Index (EMERALD),due06/25/2013 (b) Deutsche Bank AG, Tracker Note Linked to the iShares MSCI Emerging Markets Index Fund and the DB Equity Mean Reversion Alpha Index Emerging Markets (EMERALD EM),due06/25/2014 (b) Total Structured Notes(Cost$4,000,000) $ MONEY MARKET FUNDS - 0.8% Shares Value Invesco STIT-STIC Prime Portfolio (The)- Institutional Class, 0.019% (e) (Cost $964,457) $ Total Investments at Value - 99.2% (Cost $107,355,507) $ Other Assets in Excess of Liabilities-0.8% Net Assets - 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Closed-end fund. (e) Variable rate security.The rate shown is the 7-day effective yield as of July 31, 2011. See accompanying notes to Schedules of Investments. NEW CENTURY PORTFOLIOS NOTES TO SCHEDULES OF INVESTMENTS July 31, 2011 (Unaudited) 1.Investment Valuation Investments in shares of other open-end investment companies held by New Century Capital Portfolio, New Century Balanced Portfolio, New Century Opportunistic Portfolio, New Century International Portfolio and New Century Alternative Strategies Portfolio (the “Portfolios”) are valued at their net asset value as reported by such companies.The Portfolios may also invest in closed-end investment companies, exchange-traded funds, and to a certain extent, directly in securities.Investments in closed-end investment companies, exchange-traded funds and direct investments in securities are valued at market prices, as described in the paragraph below. The net asset value as reported by open-end investment companies may be based on fair value pricing; to understand the fair value pricing process used by such companies, consult their most current prospectus. Investments in securities traded on a national securities exchange or included in NASDAQ are generally valued at the last reported sales price, the closing price or the official closing price; and securities traded in the over-the-counter market and listed securities for which no sale is reported on that date are valued at the last reported bid price. It is expected that fixed income securities will ordinarily be traded in the over-the-counter market. When market quotations are not readily available, fixed income securities may be valued on the basis of prices provided by an independent pricing service.Other assets and securities for which no quotations are readily available or for which quotations the Advisor believes do not reflect market value are valued at their fair value as determined in good faith by the Advisor under the procedures established by the Board of Trustees, and will be classified as Level 2 or 3 within the fair value hierarchy, depending on the inputs used.Factors in determining portfolio investments subject to fair value determination include, but are not limited to, the following: only a bid price or an asked price is available; the spread between bid and asked prices is substantial; infrequency of sales; thinness of market; the size of reported trades; a temporary lapse in the provision of prices by any reliable pricing source; and actions of the securities or futures markets, such as the suspension or limitation of trading. Short-term investments (those with remaining maturities of 60 days or less) may be valued at amortized cost which approximates market value. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Portfolios’ investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement of that security is determined to fall in its entirety is the lowest level input that is significant to the fair value measurement. NEW CENTURY PORTFOLIOS NOTES TO SCHEDULES OF INVESTMENTS (Continued) The following is a summary of the inputs used to value the Portfolios’ investments as of July 31, 2011 by security type: Level 1 Level 2 Level 3 Total New Century Capital Portfolio Investment Companies $ $
